This case comes before us now on rehearing. In the original opinion in passing upon bill of exceptions number 12, we hold that the testimony was admissible for the reasons stated by the judge in his qualification to the bill, which is set out in the original opinion. But whether pregnancy is admissible as a circumstance to show the improbability that deceased did have carnal knowledge with a third party at the time defendant killed her, we hold that said testimony was admissible as an original circumstance, being part and parcel of the facts and condition of the parties at the time of the homicide. That is to say, it is proper to prove the physical condition of the deceased, and hence the testimony would be admissible as original evidence. The motion for rehearing is overruled.
Motion overruled.